
	
		II
		112th CONGRESS
		2d Session
		S. 3491
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To cut taxes for innovative businesses that produce
		  renewable chemicals.
	
	
		1.Short titleThis Act may be cited as the
			 Qualifying Renewable Chemical
			 Production Tax Credit Act of 2012.
		2.Credit for the
			 production of renewable chemicals
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45S.Credit for
				production of renewable chemicals
						(a)In
				generalFor purposes of section 38, the renewable chemicals
				production credit for any taxable year is an amount (determined separately for
				each renewable chemical produced by the taxpayer) equal to $0.15 per pound of
				eligible content of renewable chemical produced by the taxpayer during the
				taxable year.
						(b)LimitationThe
				credit determined under subsection (a) with respect to any renewable chemical
				produced by any taxpayer during any taxable year shall not exceed the credit
				amount allocated by the Secretary to the taxpayer with respect to such chemical
				for such taxable year under subsection (e).
						(c)Eligible
				contentFor purposes of this section—
							(1)In
				generalThe term eligible content means, with
				respect to any renewable chemical, the biobased content percentage of the total
				mass of organic carbon in such chemical.
							(2)Biobased content
				percentageThe term biobased content percentage
				means, with respect to any renewable chemical, the biobased content of such
				chemical (expressed as a percentage) determined by testing representative
				samples using the American Society for Testing and Materials (ASTM)
				D6866.
							(d)Renewable
				chemicalFor purposes of this section—
							(1)In
				generalThe term renewable chemical means any
				chemical which—
								(A)is produced by the
				taxpayer in the United States (or in a territory or possession of the United
				States) from renewable biomass,
								(B)is sold, or used,
				by the taxpayer—
									(i)for the production
				of polymers, plastics, or formulated products, or
									(ii)as polymers,
				plastics, or formulated products, and
									(C)is not sold or
				used for the production of any food, feed, or fuel.
								(2)ExceptionsSuch
				term shall not include any chemical if—
								(A)the biobased
				content percentage of such chemical is less than 25 percent,
								(B)10,000,000 pounds
				or more of such chemical was produced during calendar year 2000 from renewable
				biomass,
								(C)such chemical is
				not either the product of, or reliant upon, biological conversion, thermal
				conversion, or a combination of biological and thermal conversion, of renewable
				biomass, or
								(D)such chemical is composed of renewable
				chemicals that are eligible for a credit under this section.
								(3)Renewable
				biomassThe term renewable biomass has the meaning
				given such term in section 9001(12) of the Farm Security and Rural Investment
				Act of 2002 (7 U.S.C. 8101(12)).
							(e)Allocation of
				credit amounts
							(1)In
				generalNot later than 180 days after enactment of this section,
				the Secretary, in consultation with the Secretary of Agriculture, shall
				establish a program to allocate credit amounts under this section to applicants
				for taxable years.
							(2)Limitations
								(A)Aggregate
				limitationThe total amount
				of credits that may be allocated under such program shall not exceed
				$500,000,000.
								(B)Taxpayer
				limitationThe amount of credits that may be allocated to any
				taxpayer for any taxable year under such program shall not exceed $25,000,000.
				For purposes of the preceding sentence, all persons treated as a single
				employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of
				section 414, shall be treated as one person.
								(3)Selection
				criteriaIn determining which taxpayers to make allocations of
				credit amount under this section, the Secretary shall take into
				consideration—
								(A)the number of jobs
				created and maintained (directly and indirectly) in the United States
				(including territories and possessions of the United States) as result of such
				allocation during the credit period and thereafter,
								(B)the degree to
				which the production of the renewable chemical demonstrates reduced dependence
				on imported feedstocks, petroleum, non-renewable resources, or other fossil
				fuels,
								(C)the technological
				innovation involved in the production method of the renewable chemical,
								(D)the energy
				efficiency and reduction in lifecycle greenhouse gases of the renewable
				chemical or of the production method of the renewable chemical, and
								(E)whether there is a
				reasonable expectation of commercial viability.
								(4)RedistributionIf a credit amount allocated to a taxpayer
				for a taxable year with respect to any renewable chemical (determined without
				regard to this paragraph) exceeds the amount of the credit with respect to such
				chemical determined under this section on the taxpayer’s return for such
				taxable year—
								(A)the credit amount
				allocated to such taxpayer for such taxable year with respect to such renewable
				chemical shall be treated as being the amount so determined on the taxpayer’s
				return, and
								(B)such excess may be
				reallocated by the Secretary consistent with the requirements of paragraphs
				(2)(B) and (3).
								(5)Disclosure of
				allocationsThe Secretary shall, upon making an allocation of
				credit amount under this section, publicly disclose the identity of the
				applicant and the amount of the credit with respect to such applicant.
							(f)TerminationNotwithstanding
				any other provision of this section, the Secretary may not allocate any credit
				amount under this section to any taxable year which begins more than 5 years
				after the date of the enactment of this
				section.
						.
			(b)Credit To be
			 part of general business credit
				(1)In
			 generalSubsection (b) of section 38 of such Code is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(37)the renewable
				chemicals production credit determined under section
				45S(a).
						.
				(2)Credit allowable
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) of such Code is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (vi)
			 the following new clause:
					
						(vii)the credit
				determined under section
				45S,
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for production of renewable
				chemicals.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to chemicals produced after the date of the enactment
			 of this Act, in taxable years ending after such date.
			
